DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “and a bending means to bend” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Paragraph 0066 of the specification appears to recite some structure but it is unclear whether that structure is referring to the active system for deflecting or the aforementioned bending means. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 9-11, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonsson et al. (U.S. Patent Publication No. 2013/0218194 A1). 
Regarding claim 1, Jonsson et al. discloses a medical device (200) for embolic protection in an aortic arch, comprising: a catheter (160) having a shaft (body of 160) and a distal end portion (distal end of 160) of the shaft (body of 160); an expandable embolic protection device (140)  having a filter membrane (132) and a frame (133), wherein said frame (133) comprises a frame loop (oval configuration of 133, Fig. 3) and an elongated frame shaft (130) having a distal end portion (distal end portion of 130) connected to the frame loop (oval configuration of 133, Fig. 3, Paragraph 0130) in a connection point (131), wherein in an expanded state (deployed state, Paragraph 0097) the frame loop (oval configuration of 133, Fig. 3, Paragraph 0130) spans (Paragraph 0091) said filter membrane (132); and a bending means (collapsible unit, Paragraph 0063) to bend a distal end portion (distal end portion of 160) of the catheter (160) and/or the distal end portion of the frame shaft, wherein said medical device (200) comprises a protective state (deployed state preventing embolic material from entering into at least one of the side branch vessels of the aortic arch, Paragraphs 0088 and 0097) in which said distal end portion of the catheter (distal end portion of 160) is bent (Fig. 3), said embolic protection device (140) is expanded (Fig. 3), said frame shaft (130) extends in a longitudinal direction (Fig. 3) of the bent (Fig. 3) distal end portion (distal end portion of 160) and said expanded frame loop (oval configuration of 133, Fig. 3, Paragraph 0130) being completely positioned distally (Fig. 3) of said connection point (131). (Figs. 1-8, Paragraphs 0063, 0088-0093, 0097, 0126 and 0130). 
Regarding claim 4, Jonsson et al. discloses the medical device according to claim 1, wherein said filter membrane (132) is a porous membrane (Paragraph 0094). (Paragraphs 0031, 0094 and 0160). 
Regarding claim 5, Jonsson et al. discloses the medical device according to claim 1, wherein said filter membrane (132) comprises a polymer material (Paragraphs 0126 and 0143). (Paragraphs 0126 and 0143). 
Regarding claim 6, Jonsson et al. discloses the medical device according to claim 1, wherein the embolic protection device (140) comprises a closed (Fig. 2) frame loop (133). (Fig. 2). 
Regarding claim 7, Jonsson et al. discloses the medical device according to claim 1, wherein said frame loop (oval configuration of 133, Fig. 3, Paragraph 0130) carries the filter membrane (132). (Fig. 3, Paragraph 0130). 
Regarding claim 9, Jonsson et al. discloses the medical device according to claim 1, wherein the frame (133) comprises stainless steel (Paragraphs 0091 and 0143). (Paragraphs 0091 and 0143).
Regarding claim 10, Jonsson et al. discloses the medical device according to claim 1, wherein the frame (133) comprises separate wires (braid, Paragraph 0091) that are formed and welded together (Paragraph 0091). (Paragraph 0091). 
Regarding claim 11, Jonsson et al. discloses the medical device according to claim 1, wherein the frame (133) comprises shape memory alloy (Paragraphs 0063 and 0143). (Paragraphs 0063 and 0143).
Regarding claim 13, Jonsson et al. discloses a method of positioning a medical device (200) according to claim 1 (see above) in the aortic arch (Fig. 3, Paragraph 0020) such that the filter membrane (132) covers an ostia region of side branch vessels (Fig. 3, Paragraph 0020). (Figs. 2-3, Paragraph 0020).
Regarding claim 14, Jonsson et al. discloses a method comprising introducing an embolic protection device (200) into a patient's aorta (Fig. 3), wherein the embolic protection device (200) comprises an expandable frame (133) supporting a filter membrane (132), wherein the frame (133) comprises a frame loop (oval configuration of 133, Fig. 3) to which a filter membrane (132) is connected partially or completely by surrounding (Paragraph 0091) a periphery (Fig. 2) of the frame loop (oval configuration of 133, Fig. 3). (Figs. 2-3, Paragraphs 0091 and 0141-0144). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. (U.S. Patent Publication No. 2013/0218194 A1) in view of Wang et al. (U.S. Patent No. 8,968,354 B2). 
Regarding claim 8, Jonsson et al. discloses the medical device according to claim 1 as seen above.
However, Jonsson et al. fails to disclose comprising radiopaque markers.
Wang et al. teaches a similar device in the same field of endeavor comprising radiopaque markers (Column 3 Lines 47-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Jonsson et al. to incorporate the radiopaque marker teachings of Wang et al. The motivation for the modification would have been to allow for imaging based location and placement. (Column 3 Lines 47-50). 


Allowable Subject Matter
Claims 2-3 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/Primary Examiner, Art Unit 3771